05/20/2020


         IN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: OP 20-0171
                          No. OP 20-0171

VOLKSWAGEN AKTIENGESELLSCHAFT D/B/A VOLKSWAGEN GROUP
AND/OR VOLKSWAGEN AG, AUDI AG, VOLKSWAGEN GROUP OF
AMERICA, INC., VOLKSWAGEN GROUP OF AMERICA CHATTANOOGA
OPERATIONS, LLC, AUDI OF AMERICA, LLC, DR. ING. H.C. F.
PORSCHE D/B/A PORSCHE AG, AND PORSCHE CARS NORTH
AMERICA, INC.,

                                       Petitioners,
v.

MONTANA FIRST JUDICIAL DISTRICT COURT, LEWIS AND CLARK
COUNTY, THE HONORABLE JAMES P. REYNOLDS, DISTRICT JUDGE,

                                       Respondent.

                             [PROPOSED] ORDER

            Respondent Department of Environmental Quality has filed a motion

for leave to file a response memorandum to the reply filed by VW on its petition for

writ of supervisory control. The response memorandum to the reply was attached to

the motion, and has been lodged with the Clerk. Good cause appearing therefor,

            IT IS ORDERED that the Clerk is directed to file the response

memorandum to the reply.

            DATED this ______ day of May, 2020.

                                        For the Court,


                                        By
                                                         Chief Justice

                                                                        Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                              May 20 2020